Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
The trial term of the court below ended July 31, 1929. In his order overruling appellant's motion for new trial, the court granted "the statutory time for filing bills of exception." Said statutory time is "Thirty days after the day of adjournment of court." See Art. 760, C. C. P. This period expired August 30, 1929. On September 7th thereafter, the court entered an extending order. This he had no power to do. Stewart v. State, 108 Tex.Crim. Rep.; Mireles v. State,98 Tex. Crim. 396; Lattimore v. State, 109 Tex.Crim. Rep.. There are numerous similar holdings. Appellant's bills of exception were filed September 30th. They were filed too late and can not be considered.
According to the State's proof appellant sold one Nash a pint of whisky on November 24, 1928, in Fannin county, Texas. This made out the case charged in the indictment. All questions of controversy over facts were settled by the verdict of the jury.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 499 
                    ON MOTION FOR REHEARING.